Citation Nr: 9922582	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  91-39 959	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for urinary bladder 
cancer.

2.  Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1951 to November 1953.

2.  The veteran died July 6, 1998.

3.  By Order dated July 15, 1999, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
recalled its July 9, 1998 judgment and dismissed the 
veteran's appeal.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case had been appealed to the Court; however, while the 
matters in question were before the Court, the veteran died 
on July 6, 1998.  Thus, by Order dated July 15, 1999, the 
Court recalled its July 9, 1998, judgment and dismissed the 
veteran's appeal.  As a matter of law, veterans' claims do 
not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
Similarly, this appeal before the Board has become moot by 
virtue of the death of the veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 


